DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a continuation of 15/685,229, filed 24 August 2017, now US Patent No 11086895 which claims priority to Provisional Application 62503701 filed 9 May 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: item 417 (Fig 4), item 419 (Fig 4) and item 421 (Fig 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities: 
Claim 3, lines 3-4 lists two consecutive “in.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the transform and merge process" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the transform and merge process" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the plurality of data buffers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 18 provides antecedent basis for this limitation.  Therefore, it appears claim 19 should depend from 18 instead of 15.  For purpose of examination, the Examiner is considering the claim to depend from claim 18.
Claim 20 recites the limitation "the queue" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 19 provides antecedent basis for this limitation.  Therefore, it appears that claim 20 should depend from claim 19 instead of 15.  For purpose of examination, the Examiner is considering the claim to depend from claim 19.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, 8, 11, 12, 15, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15 and 20 of U.S. Patent No. 11,086,895. Although the claims at issue are not identical, they are not patentably distinct from each other because while the claims utilize different phrasing, the claims contain all of the same limitations.

Current Application
US Patent No 11,086,895
1. A system for loading data to a cloud database, the system comprising: 
a microprocessor; and 
a data synchronization application on a server executing on the microprocessor, 
a plurality of staging tables in the cloud database; 
a flush point configured for the plurality of staging tables which determines when to flush the data in the plurality of staging tables to a target table in the cloud database; 
wherein the data synchronization application uploads data from a data source in a plurality of parallel streams to the plurality of staging tables in the cloud database, each of the plurality of streams corresponding to one of the plurality of staging tables; 
a transform and merge process; a semaphore set when each particular staging table of the plurality of staging tables reaches the configured flush point, 
wherein the semaphore triggers the transform and merge process to merge the data from said each particular staging table into the target table using a single process.
4. The system of claim 1, wherein the data synchronization application reads the data from the data source and stores the data into a plurality of data buffers on the server.
5. The system of claim 4, further comprising: a queue having a size equal to a number of the plurality of data buffers; wherein the plurality of data buffers are pushed into the queue; and a plurality of writers wherein the plurality of writers write the data from the data source to the plurality of staging tables wherein a number of the plurality of writers is the same as the number of the plurality of data buffers in the queue.

1. A system for loading data to a cloud database, the system comprising: 
a microprocessor; and 
a data synchronization application on a server executing on the microprocessor, 
wherein the data synchronization application uploads data from a data source in a plurality of parallel streams to a plurality of staging tables in a cloud database, 
wherein the data synchronization application reads the data from the data source and stores the data into a plurality of data buffers on the server, wherein each of the plurality of staging tables in the cloud database is created for one of the plurality of parallel streams, 
wherein the data read by the data synchronization application from the data source is stored into the plurality of data buffers on the server by one or more readers, and is uploaded by a plurality of writers to the plurality of staging tables in the cloud database, 
wherein the plurality of data buffers are pushed into a queue having a size equal to a number of the plurality of data buffers, 
wherein a number of the plurality of writers is the same as the number of the plurality of data buffers in the queue, 
wherein the cloud database merges the data into a target table using a single process from the plurality of staging tables.
7. The system of claim 1, wherein: the single process is controlled based on: a semaphore associated with the target table; and a flush point provided in each of the plurality of staging tables.

8, 11 & 12
8 & 14
15, 18 & 19
15 & 20

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0279890 to Srinivasan et al (hereafter Srinivasan) to US Patent No 9,372,904 to Dola (hereafter Dola) in view of US PGPub 2014/0160138 to Nalluri et al (hereafter Nalluri).

Referring to claim 1, Srinivasan discloses a system for loading data to a cloud database, comprising: 
a microprocessor (see [0022]);
a data synchronization application [architecture 100 for migrating data from a source business data system 102 to a target business data system] on a server [components of architecture 100 can be stored on servers] executing on the microprocessor (see [0016]; [0022]; and [0044], lines 12-14); 
a plurality of staging tables in the cloud database (see [0027] – staging tables in staged data store 128);
a flush point [completion of validation] configured for the plurality of staging tables which determines when to flush the data in the plurality of staging tables to a target table in the cloud database (see [0031] and [0032] – Once the staged data 130 has been validated, staging-to-target component either generates or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118.  The completion of validation is considered to represent the flush point.);
wherein the data synchronization application uploads data from a data source [on-premise business data system 268] to the plurality of staging tables [populating the staging tables from the source data] in a cloud database [cloud-based version of the business data system 260] (see Fig 2, block 216; [0026]; [0027]; Fig 3, [0040]; [0041]  – Upload component 280 thus uploads file 274 over network 278 to the cloud, where it is identified as on-premise entity file 282 that has been uploaded to the cloud. The data in file 282 is staged in staged data store 128 by staging system 120);
a transform and merge process (see [0031]; [0032]; [0034]; and [0041], lines 9-11 – During copying of staged data to target data store, target system can perform processing steps on the data as well. For instance, as with staging system 120, the processing steps can include transformation, conversion, invoking methods, direct copying 246, or other types of processing steps 248.).
While Srinivasan teaches uploading data from a data source to a plurality of staging tables in the cloud database, Srinivasan fails to explicitly disclose using a plurality of parallel streams to perform the process.  Dora teaches uploading data from a data source [load server 106] in a plurality of parallel streams [parallel process may run between load servers 106 and data warehouse 108 with multiple parallel processes (e.g., each process dedicated to a particular file] to a plurality of staging tables [staging databases], each of the plurality of streams corresponding to one of the plurality of staging tables (see Fig 2 and column 4, lines 44-57).
While Srinivasan teaches using parallel processes to copy data from staging tables to target tables (see [0033] and [Fig 2, step 238]), Srinivasan fails to explicitly teach using parallel processes to load data from a source to a staging table.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process of Srinivasan for uploading data from a data source using a plurality of parallel data streams in the manner disclosed by Dora.  One would have been motivated to do so to provide a scalable process that handles an increase in data (Dora: see column 1, lines 10-17).  Also, one would have been motivated to do so since parallel processing can save time (Srinivasan: see [0033]). 
While the combination of Srinivasan and Dola (hereafter Srinivasan/Dola) teaches wherein the cloud database merges the data into a target table using a single process from the plurality of staging tables (Srinivasan: see [0031]; [0032] [0041], lines 9-11 – Once the staged data 130 has been validated, staging-to-target component 136 either generates, or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118), Srinivasan/Dola fails to explicitly teach the further limitation of a semaphore set.  Nalluri teaches using semaphores for synchronizing operations between different processing engines (see abstract), including the further limitation of a semaphore set when each particular staging table of the plurality of staging tables reaches the configured flush point, wherein the semaphore triggers the transform and merge process to merge the data from said each particular staging table into the target table using a single process (see [0016]-[0017]; [0046]; and [0053]-[0056]).
Srinivasan/Dola and Nalluri are analogous art since the all teach data synchronization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the semaphore of Nalluri to control the single process of Srinivasan/Dola.  One would have been motivated to do so since semaphores allow different types of information to be processed between a consumer and a data producer (Nalluri: see [0013]).
Referring to claim 2, the combination of Srinivasan/Dola and Nalluri (hereafter Srinivasan/Dola/Nalluri) teaches the system of claim 1, wherein the semaphore is associated with the target table (Nalluri: see [0016]-[0017]; [0046]; and [0053]-[0056]).
Referring to claim 3, Srinivasan/Dola/Nalluri teaches the system of claim 2, further comprising: 
a plurality of data buffers [landing zones for each load server] (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server);
a plurality of readers [file watcher] wherein the plurality of readers store data from the data source in the plurality of data buffers (Dola: see column 8, lines 48-56); and
a plurality of writers wherein the plurality of writers write the data from the data source to the plurality of staging tables (Dola: see column 9, lines 15-24).
Referring to claim 4, Srinivasan/Dola/Nalluri teaches the system of claim 1, wherein the data synchronization application reads the data from the data source, and stores one or more subsets of the data into each of a plurality of data buffers [landing zones for each load server] on the server (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server).
Referring to claim 7, Srinivasan/Dola/Nalluri teaches the system of claim 1,wherein the server is an on-premise server [on-premise business data system 268] or a server in a cloud environment having the cloud database [item 259] (Srinivasan: see Fig 3; [0039]; and [0044], lines 12-14) - components of architecture 100 can be stored on servers).
Referring to claim 8, Srinivasan discloses a method for loading data to a cloud database, comprising: 
providing a data synchronization application [architecture 100 for migrating data from a source business data system 102 to a target business data system] on a server [components of architecture 100 can be stored on servers] executing on the microprocessor (see [0016]; [0022]; and [0044], lines 12-14); 
providing a plurality of staging tables in the cloud database (see [0027] – staging tables in staged data store 128);
configuring a flush point [completion of validation] for the plurality of staging tables which determines when to flush the data in the plurality of staging tables to a target table in the cloud database (see [0031] and [0032] – Once the staged data 130 has been validated, staging-to-target component either generates or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118.  The completion of validation is considered to represent the flush point.);
uploading, using the data synchronization application, data from a data source [on-premise business data system 268] to the plurality of staging tables [populating the staging tables from the source data] in a cloud database [cloud-based version of the business data system 260] (see Fig 2, block 216; [0026]; [0027]; Fig 3, [0040]; [0041]  – Upload component 280 thus uploads file 274 over network 278 to the cloud, where it is identified as on-premise entity file 282 that has been uploaded to the cloud. The data in file 282 is staged in staged data store 128 by staging system 120);
triggering a transform and merge process to merge the data from each said particular staging table into the target table using a single process (see [0031]; [0032]; [0034]; and [0041], lines 9-11 – During copying of staged data to target data store, target system can perform processing steps on the data as well. For instance, as with staging system 120, the processing steps can include transformation, conversion, invoking methods, direct copying 246, or other types of processing steps 248.).
While Srinivasan teaches uploading data from a data source to a plurality of staging tables in the cloud database, Srinivasan fails to explicitly disclose using a plurality of parallel streams to perform the process.  Dora teaches uploading data from a data source [load server 106] in a plurality of parallel streams [parallel process may run between load servers 106 and data warehouse 108 with multiple parallel processes (e.g., each process dedicated to a particular file] to a plurality of staging tables [staging databases], each of the plurality of streams corresponding to one of the plurality of staging tables (see Fig 2 and column 4, lines 44-57).
While Srinivasan teaches using parallel processes to copy data from staging tables to target tables (see [0033] and [Fig 2, step 238]), Srinivasan fails to explicitly teach using parallel processes to load data from a source to a staging table.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process of Srinivasan for uploading data from a data source using a plurality of parallel data streams in the manner disclosed by Dora.  One would have been motivated to do so to provide a scalable process that handles an increase in data (Dora: see column 1, lines 10-17).  Also, one would have been motivated to do so since parallel processing can save time (Srinivasan: see [0033]). 
While the combination of Srinivasan and Dola (hereafter Srinivasan/Dola) teaches wherein the cloud database merges the data into a target table using a single process from the plurality of staging tables (Srinivasan: see [0031]; [0032] [0041], lines 9-11 – Once the staged data 130 has been validated, staging-to-target component 136 either generates, or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118), Srinivasan/Dola fails to explicitly teach the further limitation of a semaphore set.  Nalluri teaches using semaphores for synchronizing operations between different processing engines (see abstract), including the further limitation of setting a semaphore set when each particular staging table of the plurality of staging tables reaches the configured flush point and triggering, with the semaphore, the transform and merge process to merge the data from said each particular staging table into the target table using a single process (see [0016]-[0017]; [0046]; and [0053]-[0056]).
Srinivasan/Dola and Nalluri are analogous art since the all teach data synchronization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the semaphore of Nalluri to control the single process of Srinivasan/Dola.  One would have been motivated to do so since semaphores allow different types of information to be processed between a consumer and a data producer (Nalluri: see [0013]).
Referring to claim 9, the combination of Srinivasan/Dola and Nalluri (hereafter Srinivasan/Dola/Nalluri) teaches the method of claim 8, wherein the semaphore is associated with the target table (Nalluri: see [0016]-[0017]; [0046]; and [0053]-[0056]).
Referring to claim 10, Srinivasan/Dola/Nalluri teaches the method of claim 9, wherein uploading, using the data synchronization application, data from a data source in a plurality of parallel streams to the plurality of staging tables in the cloud database comprises:  
storing the data from the data store into a plurality of data buffers [landing zones for each load server] (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server) by a plurality of reader [file watcher] (Dola: see column 8, lines 48-56), and then uploading the stored data by a plurality of writers from the plurality of buffers to the plurality of staging tables (Dola: see column 9, lines 15-24).
Referring to claim 11, Srinivasan/Dola/Nalluri teaches the method of claim 8, wherein uploading, using the data synchronization application, data from a data source in a plurality of parallel streams to the plurality of staging tables in the cloud database, comprises: storing the data from the data source into a plurality of data buffers [landing zones for each load server] by a plurality of readers (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server).
Referring to claim 14, Srinivasan/Dola/Nalluri teaches the method of claim 8, wherein the server is an on-premise server [on-premise business data system 268] or a server in a cloud environment having the cloud database [item 259] (Srinivasan: see Fig 3; [0039]; and [0044], lines 12-14) - components of architecture 100 can be stored on servers).
Referring to claim 15, Srinivasan discloses a non-transitory computer readable storage medium, including instructions stored thereon for loading data to a cloud database, which instructions, when read and executed by a computer system cause the computer system to perform steps comprising: 
providing a data synchronization application [architecture 100 for migrating data from a source business data system 102 to a target business data system] on a server [components of architecture 100 can be stored on servers] executing on the microprocessor (see [0016]; [0022]; and [0044], lines 12-14); 
providing a plurality of staging tables in the cloud database (see [0027] – staging tables in staged data store 128);
configuring a flush point [completion of validation] for the plurality of staging tables which determines when to flush the data in the plurality of staging tables to a target table in the cloud database (see [0031] and [0032] – Once the staged data 130 has been validated, staging-to-target component either generates or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118.  The completion of validation is considered to represent the flush point.);
uploading, using the data synchronization application, data from a data source [on-premise business data system 268] to the plurality of staging tables [populating the staging tables from the source data] in a cloud database [cloud-based version of the business data system 260] (see Fig 2, block 216; [0026]; [0027]; Fig 3, [0040]; [0041]  – Upload component 280 thus uploads file 274 over network 278 to the cloud, where it is identified as on-premise entity file 282 that has been uploaded to the cloud. The data in file 282 is staged in staged data store 128 by staging system 120);
triggering a transform and merge process to merge the data from each said particular staging table into the target table using a single process (see [0031]; [0032]; [0034]; and [0041], lines 9-11 – During copying of staged data to target data store, target system can perform processing steps on the data as well. For instance, as with staging system 120, the processing steps can include transformation, conversion, invoking methods, direct copying 246, or other types of processing steps 248.).
While Srinivasan teaches uploading data from a data source to a plurality of staging tables in the cloud database, Srinivasan fails to explicitly disclose using a plurality of parallel streams to perform the process.  Dora teaches uploading data from a data source [load server 106] in a plurality of parallel streams [parallel process may run between load servers 106 and data warehouse 108 with multiple parallel processes (e.g., each process dedicated to a particular file] to a plurality of staging tables [staging databases], each of the plurality of streams corresponding to one of the plurality of staging tables (see Fig 2 and column 4, lines 44-57).
While Srinivasan teaches using parallel processes to copy data from staging tables to target tables (see [0033] and [Fig 2, step 238]), Srinivasan fails to explicitly teach using parallel processes to load data from a source to a staging table.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the process of Srinivasan for uploading data from a data source using a plurality of parallel data streams in the manner disclosed by Dora.  One would have been motivated to do so to provide a scalable process that handles an increase in data (Dora: see column 1, lines 10-17).  Also, one would have been motivated to do so since parallel processing can save time (Srinivasan: see [0033]). 
While the combination of Srinivasan and Dola (hereafter Srinivasan/Dola) teaches wherein the cloud database merges the data into a target table using a single process from the plurality of staging tables (Srinivasan: see [0031]; [0032] [0041], lines 9-11 – Once the staged data 130 has been validated, staging-to-target component 136 either generates, or accesses map 135 that maps the staging tables in staged data store 128 to records in target data store 118. Component 136 then copies the staged data 130 from the staging tables in data store 128 to target data store 118), Srinivasan/Dola fails to explicitly teach the further limitation of a semaphore set.  Nalluri teaches using semaphores for synchronizing operations between different processing engines (see abstract), including the further limitation of setting a semaphore set when each particular staging table of the plurality of staging tables reaches the configured flush point and triggering, with the semaphore, the transform and merge process to merge the data from said each particular staging table into the target table using a single process (see [0016]-[0017]; [0046]; and [0053]-[0056]).
Srinivasan/Dola and Nalluri are analogous art since the all teach data synchronization.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the semaphore of Nalluri to control the single process of Srinivasan/Dola.  One would have been motivated to do so since semaphores allow different types of information to be processed between a consumer and a data producer (Nalluri: see [0013]).
Referring to claim 16, the combination of Srinivasan/Dola and Nalluri (hereafter Srinivasan/Dola/Nalluri) teaches the non-transitory computer readable storage medium of claim 15, wherein: the semaphore is associated with the target table (Nalluri: see [0016]-[0017]; [0046]; and [0053]-[0056]).
Referring to claim 10, Srinivasan/Dola/Nalluri teaches the non-transitory computer readable storage medium of claim 15, wherein uploading, using the data synchronization application, data from a data source in a plurality of parallel streams to the plurality of staging tables in the cloud database comprises:  
storing the data from the data store into a plurality of data buffers [landing zones for each load server] (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server) by a plurality of reader [file watcher] (Dola: see column 8, lines 48-56), and then uploading the stored data by a plurality of writers from the plurality of buffers to the plurality of staging tables (Dola: see column 9, lines 15-24).
Referring to claim 18, Srinivasan/Dola/Nalluri teaches the non-transitory computer readable storage medium of claim 8, wherein uploading, using the data synchronization application, data from a data source in a plurality of parallel streams to the plurality of staging tables in the cloud database, comprises: storing the data from the data source into a plurality of data buffers [landing zones for each load server] by a plurality of readers (Dola: see column 4, lines 33-36 – load servers may receive subscriber data on a landing zone for each load server).

Allowable Subject Matter
Claims 5, 6, 12, 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No 9,372,904 to Dola - Dola teaches wherein each staging table is configured with a flush point that determines when to start to merge the data in the staging table into the target table (Dola: see column 11, lines 13-16 – At block 530, if failed record count is less than the threshold, the threshold module may allow the records to be loaded from staging table to a target table).
US Patent 10,346,374 to Johnson et al - Johnson teaches data migration using staging tables including the further limitation wherein each of the plurality of staging table is created for one of the plurality of parallel streams (see column 3, lines 12-30 and column 4, lines 12-18).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167